Per Curiam.

After examining the entire record in this case we find there is no room whatever for questioning the justice of the judgment rendered by the trial court, and there was no error on the trial below, in the procedure, that can affect the substantial rights of the plaintiff. Indeed, *416the record does not disclose that he had any substantial right, or even any shadow of right to the relief for which he prayed. In this court he attempts to stand upon a technicality that is wholly without substance or merit. He abandoned his complaint on the trial, and offered no proof upon the issues formed by the answer and the reply.
The judgment of the trial court is sustained.

Judgment Affirmed.